Citation Nr: 1411283	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-40 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claim file and electronic files known as the Veteran Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

A chronic strain of the left shoulder originated in service.


CONCLUSION OF LAW

Left shoulder strain was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

The Veteran contends that he has a left shoulder disability that is the result of his active service.  The evidence, including an August 2009 VA examination report, shows that he currently has left shoulder strain.  In submitted statements, the Veteran asserts that he injured his left shoulder during service when he dislocated it while boxing.  He recalls that he has always experienced pain in his left shoulder since the injury.  

The service treatment records clearly document the in-service left shoulder injury.  A March 1977 entry notes that the Veteran complained of pain in the left shoulder after boxing the previous evening.  At that time, he was assessed with a past dislocation of the left shoulder.  Seven more entries dated through December 1977 reflect treatment for complaints of left shoulder pain.  The problem was variously identified as muscle strain, possible dislocation arthralgia, and chronic left shoulder pain.  In January 1978, shortly prior to separation from service, the Veteran was put on a Temporary Profile for recurrent dislocation of the left shoulder. 

The Veteran makes note that he has not performed a post-service occupation where he had to lift his left shoulder.  He recalls that he regularly experienced pain in his left shoulder when he was performing his employment duties as a forklift operator.  The Veteran states that he did not necessarily seek treatment for many years, but took over the counter pain medication for relief.  In April 2010, the Veteran's wife stated that the Veteran has not lifted anything heavy since 1982 when she first knew him.  

Although an August 2009 medical opinion of record tends to link the Veteran's current left shoulder strain to age, and wear and tear from manual labor over the years, the Board does not find the opinion particularly persuasive.  The opinion, in part, relies on the idea that the Veteran did not seek medical attention for his left shoulder until many years after service.  However, the Veteran credibly explained that he nevertheless experienced left shoulder pain since the in-service injury and self-medicated with over the counter pain medication.

The Board has considered the medical and lay evidence of record, and finds that the lay statements from the Veteran and his wife are sufficient to show that his current left shoulder strain had its onset in service as a result of a boxing injury.  After the injury, the assessments included left shoulder strain-the same disability of which he is currently diagnosed.  The left shoulder injury appears to have been more than minor as the Veteran was assigned a Temporary Profile as a result.  Moreover, there are no inconsistencies in the record to suggest that the Veteran's statements that he has continuously experienced similar symptoms since the injury are not credible.  

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current left shoulder strain had its onset in service as a result of a boxing injury.  Therefore, the Board concludes that service connection for left shoulder strain is warranted.  


ORDER

Entitlement to service connection for left shoulder disability, currently diagnosed as left shoulder strain, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


